Citation Nr: 0107830	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  98-00 942		DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss, to 
include as due to an undiagnosed illness.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic obstructive pulmonary disease with physical 
fatigability.


REPRESENTATION

Appellant represented by:	Catherine E. Hult


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from October 1990 to July 
1991, and was stationed in the Southwest Asia Theater of 
Operations during this service.  He also indicates that he 
was on active duty from May 1989 to July 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, denied 
entitlement to service connection for atypical depression, 
hearing loss on a direct basis and as due to an undiagnosed 
illness, and denied entitlement to an evaluation in excess of 
10 percent for chronic obstructive pulmonary disease (COPD) 
with physical fatigability.  The Board decision remanded both 
claims to the RO in July 1999 for further development.  

Following the Board's remand, the RO granted service 
connection for atypical depression and assigned a 30 percent 
rating.  The veteran has not disagreed with the assigned 
rating, although the Board notes that the time period within 
which the veteran may raise a new appeal, based on the 
evaluation assigned, has not yet expired.  The claims of 
service connection for hearing loss and an increased 
evaluation for COPD have been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an applicable 
disposition of the claims addressed in this decision has been 
obtained.

2.  A recent audiological examination shows that the veteran 
does not have hearing loss in either ear as defined by the 
applicable VA regulation.

3.  Pulmonary function studies show that the veteran's forced 
expiratory volume in one second is 81 percent, a ratio of 
that volume to forced vital capacity is 72 percent, and he 
has a higher than expected DLCO, with tightness in the chest 
on strenuous exertion, but not with moderate exertion.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991 & Supp. 2000, as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. §§ 3.303, 
3.317, 3.385 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected COPD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. § 4.97, Diagnostic Code 6604 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a hearing loss disability and that his 
service-connected COPD is more disabling than currently 
evaluated.

Under the statutory provisions authorizing veterans' 
benefits, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active service, provided the disability was not the result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.301, 3.303 (1998).  Service connection is warranted for 
certain diseases defined as chronic, such as organic diseases 
of the nervous system (i.e., sensorineural hearing loss) 
shown to have been manifested to a compensable degree within 
one year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

As pertinent to this case, compensation for disability due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater of operations during the Persian Gulf War 
requires the manifestation of one or more signs or symptoms 
of undiagnosed illness, objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period, and a nexus between the chronic 
disability and the undiagnosed illness.  38 U.S.C.A. § 1117; 
38 C.F.R.§§ 3.303, 3.317.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  
38 C.F.R. Part 4.  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

1. Claim for service connection for hearing loss

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for hearing 
loss have been properly developed as service medical records 
and a recent VA examination report have been associated with 
the file.  As will be explained below, the latter 
audiological examination specifically ruled out the presence 
of hearing loss as defined by the applicable VA regulation 
(38 C.F.R. § 3.385).  Under these circumstances, there is no 
duty to provide the veteran with another examination as it is 
not reasonably possible that such assistance would aid in 
substantiating the claim.  The Board further finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, and the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  Thus, no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the recently enacted VCAA. 

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection as the RO has complied with 
the notice provisions of the VCAA.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the statement of the 
case.  The RO notified the veteran that there must be 
evidence of a current disability, evidence of disease or 
injury during service, and evidence of a link between the 
disability and service.  Moreover, all of the relevant 
evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  

On VA audiologic examination conducted in February 2000, the 
veteran's right ear pure tone thresholds, in decibels, were 
5, 10, 10, 10, and 5, measured at 500, 1000, 2000, 3000, and 
4000 Hz; left ear pure tone thresholds, in decibels, were 5, 
0, 10, 15 and 15, at the same frequencies.  The average right 
ear pure tone threshold loss was 9 decibels; left ear pure 
tone threshold loss was 10 decibels.  The veteran had a right 
ear speech recognition score of 100 percent and left ear 
speech recognition of 98 percent on the Maryland CNC word 
list.  The examiner concluded that the veteran's hearing was 
within normal limits, that he had normal middle ear function, 
normal contralateral reflexes, and he did not report 
tinnitus. 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater, or, 
when the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when the speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

The Board notes that decibel thresholds above 20 decibels 
indicate at least some loss of normal hearing, see Hensley v. 
Brown, 5 Vet. App. 155 (1993), but hearing loss for VA 
purposes is not present until hearing acuity has decreased to 
the level specified by 38 C.F.R. § 3.385.  Based on the 
findings of the VA examination performed following service, 
there is no medical diagnosis of hearing loss in either ear, 
as defined by VA regulations, and the examiner noted that the 
veteran had no ear pathology or related illness.  The veteran 
has submitted no medical evidence that he does have a hearing 
loss that meets the requirements of 38 C.F.R. § 3.385.  

The veteran has been notified, by a Supplemental Statement of 
the Case issued in May 2000, that service connection may not 
be established for hearing loss unless the decibel loss set 
by regulation has been reached, and was notified that the 
audiometic examination did not show findings which met those 
criteria. 

The veteran has also claimed that he may have a hearing loss 
as a symptom of an undiagnosed illness.  However, since the 
veteran does not meet the criteria for a hearing loss 
disability for purposes of veterans' benefits, it follows 
that he does not have a hearing loss disability for which 
service connection may be granted as a symptom of an 
undiagnosed illness.  38 C.F.R. § 3.317.  His claim for 
service connection for a hearing loss may not be granted on 
the basis of undiagnosed illness.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim for service connection for hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).





2. Claim for increased evaluation for COPD

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue of an increased rating for COPD have 
been obtained.  The evidence includes a disability evaluation 
examination.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  The Board also finds that requirements regarding 
notice which must be provided to the veteran pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) have been satisfied by the letters and 
statements of the case which were provided to the veteran by 
the RO.

By a rating decision prepared in November 1992, the veteran 
was awarded service connection for COPD, and that disability 
was evaluated as 10 percent disabling under Diagnostic Code 
6603, effective in September 1992.

Effective October 7, 1996, the criteria governing the rating 
of respiratory disorders changed.  61 Fed. Reg. 46,720 (Sept. 
5, 1996) (codified at 38 C.F.R. § 4.97).  As it is apparent 
from the file that the veteran submitted his claim for an 
increased evaluation for COPD after the date on which the 
changed in the criteria became effective, the Board, as did 
the RO, will consider the veteran's claim under the rating 
criteria that have been in effect since October 7, 1996.  

COPD is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6604.  A disability falling under DC 6604 is evaluated 
as 10 percent disabling with a forced expiratory volume in 
one second (FEV-1) of 71- to 80- percent predicted, or; FEV-
1/forced vital capacity (FVC) of 71 to 80 percent, or; DLCO 
(SB) 66- to 80-percent predicted.  A 30 percent evaluation is 
warranted with FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.

In this case, the pulmonary function examination conducted in 
February 2000 disclosed that the veteran's FEV-1 was 81 
percent of predicted, his FEV-1/FVC ratio was 72 percent, and 
his DLCO was better than the predicted level (108 percent).  
Comparing the veteran's results to the criteria, the 
veteran's FEV-1/FVC ratio, 72 percent, is within the range 
warranting a 10 percent evaluation.  The veteran's FEV-1 and 
DLCO are above the range warranting a 10 percent evaluation.  
As the criteria are separated by "or," a disjunctive, and 
the veteran has met one of the criteria, the current 10 
percent evaluation is appropriate.  However, the veteran's 
pulmonary function does not meet any of the criteria for a 30 
percent evaluation.  Thus, the preponderance of the evidence 
is against a 30 percent evaluation. 

As the preponderance of the evidence is against a rating 
higher than 10 percent, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990). 

As to the question of an extraschedular rating, the Board 
finds that marked interference with employment is not shown.  
There also has been no showing that the veteran's COPD has 
necessitated frequent periods of hospitalization or that the 
severity of the condition otherwise renders impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).













ORDER

Entitlement to service connection for a hearing loss 
disability is denied.

Entitlement to an evaluation in excess if 10 percent for 
chronic obstructive pulmonary disease with physical 
fatigability is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

